DETAILED ACTION

Summary
This is the initial Office Action based on the Solid Electrolyte and Lithium Battery Including the Same filed December 15, 2021.
Claims 1-16 are currently pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,245,131. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations recited in claims 1-16 are taught in claims 1-14 of U.S. Patent No. 11,245,131.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5 and 7-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kambara et al. (U.S. Pub. No. 2015/0270571 A1) in view of Yamasaki et al. (U.S. Pub. No. 2016/0240886 A1).
With regard to claims 1-5, Kambara et al. discloses a solid electrolyte having an argyrodite structure for an all-solid secondary battery, the solid electrolyte comprising a compound of Formula 1:
(Li1-xM1x)7-yPS6-yM2y (see claim 1 teaching “at least one alkali metal element”; see Example 1 teaching lithium; it would have been obvious to a person having ordinary skill in the art to have selected Li and another alkali metal element for the compound because Kambara et al. teaches using “at least one alkali metal element” and exemplifies lithium; the cited Li and another alkali metal element is cited to read on the claimed “(Li1-xM1x)7-y”; see claim 1 teaching “a phosphor (P) element; a sulfur (S) element; and one or more halogen elements selected from I, Cl, Br and F”; it would have been obvious to a person having ordinary skill in the art to have selected P, S, and a halogen element such as Cl because Kambara et al. teaches using a phosphor element, a sulfur element, and a halogen element Cl; the cited P, S, and Cl is cited to read on the claimed “PS6-yM2y” where M2 is Cl).

Kambara et al. does not specifically teach wherein the another alkali metal element is Na or K.
However, Yamasaki et al. teaches a sulfide solid electrolyte (see Title) and teaches a compound including at least one alkali metal element, where the lithium is partially substituted with another alkali metal element such as K and Na (see [0033]).
Thus, at the time of filing, it would have been obvious to a person having ordinary skill in the art to have selected the K and/or Na suggested by Yamasaki et al. for the another alkali metal element in the compound of Kambara et al., as modified above, because the selection of a known material based on its suitability for its intended use, in the instant case another alkali metal element with lithium in a sulfide solid electrolyte for a battery, supports a prima facie obviousness determination (see MPEP 2144.07). 
Kambara et al., as modified above, does not teach the molar mounts of Li and M1 satisfy 0 < M1 / (Li + M1) ≤ 0.07.
However, the molar mounts of Li and M1 are result effective variables and Yamasaki et al. teaches a molar amount of Li and K, such as 0 < K / (Li + K) between 0.01 and 0.09, affects the crystal lattice sufficiently restrained from expanding (see [0032]).
Thus, at the time of filing, it would have been obvious to a person having ordinary skill in the art to have optimized the molar amounts of Li and M1 in the compound of Kambara et al., as modified above, and arrive at the claimed range through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the crystal lattice sufficiently restrained from expanding. 
Kambara et al., as modified above, does not teach x and y satisfy 0 < x ≤ 0.07 and 0 ≤ y ≤ 2.
However, the component amounts for the elements in the lithium sulfide solid electrolyte compound are result effective variables and Yamasaki et al. generally teaches the relative component amounts for the elements in the lithium sulfide solid electrolyte compound directly affect the crystal lattice structure of the lithium sulfide solid electrolyte compound (see [0031-0032]).
Thus, at the time of filing, it would have been obvious to a person having ordinary skill in the art to have optimized the component amounts for x and y in the compound of Kambara et al., as modified above, and arrive at the claimed range satisfying 0 < x ≤ 0.07 and 0 ≤ y ≤ 2 through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the crystal lattice structure of the lithium sulfide solid electrolyte compound.
The claimed peak positions, ratio of intensity, and ion conductivity of claims 1 and 2 recite properties of the claimed solid electrolyte. A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds sinular in structure will have simular properties.” dx re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). As the compound of formula 1 is taught by the Kambara et al., as modified by Yamasaki et al. as discussed above, the expectation is that the compounds similar in structure will have similar properties.
With regard to claims 7 and 13, independent claim 1 is obvious over Kambara et al. in view of Yamasaki et al. under 35 U.S.C. 103 as discussed above. 
Kambara et al. teaches a solid electrolyte for a secondary battery (see [0016]) but does not detail the battery.
However, Yamasaki et al. details a battery utilizing a lithium sulfide solid electrolyte and teaches an all solid battery comprising a cathode comprising a cathode active material; an anode comprising an anode active material; and a solid electrolyte layer (see [0012]).
Thus, at the time of filing, it would have been obvious to a person having ordinary skill in the art to have selected the solid electrolyte taught by Kambara et al., as modified above, for the solid electrolyte in the battery of Yamasaki et al., because the selection of a known material based on its suitability for its intended use, in the instant case a material for a solid electrolyte in a battery, supports a prima facie obviousness determination (see MPEP 2144.07).
With regard to claims 8-12, dependent claim 7 is obvious over Kambara et al. in view of Yamasaki et al. under 35 U.S.C. 103 as discussed above. Yamasaki et al. discloses wherein
the cathode active material comprises lithium cobalt oxide (see [0057]), wherein the cathode active material further comprises
the solid electrolyte and carbon nanofibers (see [0057] teaching cathode active material further containing the solid electrolyte and a conductive material such as the same as for the anode in which [0052] teaches can be carbon fibers), wherein 
the anode active material comprises a carbon active material (see [0051]), wherein
an average particle diameter of the solid electrolyte layer is in a range of about 1 micrometer and about 10 micrometers (see [0038]), and wherein 
a thickness of the solid electrolyte layer is in a range of about 10 micrometers to about 200 micrometers (see [0054]).
With regard to claims 14-16, independent claim 1 is obvious over Kambara et al. in view of Yamasaki et al. under 35 U.S.C. 103 as discussed above. Kambara et al., as modified above, teaches a method of preparing the solid electrolyte of claim 1 (recall rejection of claim 1 above) comprising mechanically milling a mixture (see for example [0081]) of Li2S, P2S5, and M12S and LiM2 or M1M2 to obtain a glass (see claim 5, as modified above to include the specific Li, K/Na, Cl elements); and heat-treating the glass at a glass transition temperature or greater to convert the glass into an ion conductive glass ceramic and obtain the solid electrolyte (see [0027]).

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN Q DAM/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        September 29, 2022